Citation Nr: 1531373	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  11-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disorder, to include as secondary to service-connected chronic left ankle sprain.  

2.  Entitlement an evaluation in excess of 10 percent for service-connected chronic left ankle sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to May 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Detroit, Michigan, certified this case to the Board on appeal.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference hearing before the Board in his January 2011 VA Form 9.  He was scheduled for such a hearing in April 2011, but he failed to report.  However, the March 2011 letter notifying him of the scheduled hearing was returned as undeliverable (located in the Veterans Benefits Management System (VBMS)).  Virtual VA also includes a February 2015 VA Form 21-22 appointing the Disabled American Veterans as his representative.  That form includes a new mailing address for the Veteran.  In July 2015, the Veteran's current representative, requested that the videoconference hearing be rescheduled.  In light of the returned mail, the change of address, and the request that the hearing be rescheduled, the Board finds that a remand is needed.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing at his most recent address listed on the February 2015 VA Form 21-22.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


